

115 HR 1534 IH: 21st Century Worker Opportunity Act
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1534IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mrs. Dingell introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a program that provides dislocated workers with a subsidy or coupon that may be
			 applied towards obtaining broadband Internet access service, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Worker Opportunity Act. 2.Broadband service for displaced workers program (a)Creation of programNot later than one year after the date of the enactment of this Act, the Assistant Secretary shall implement and administer a program that provides displaced workers with a subsidy or coupon for a lump sum payment of $500 that may only be applied towards—
 (1)obtaining broadband Internet access service; or (2)remote job training in a profession not likely to be automated in the next 20 years.
				(b)Program specifications
 (1)EligibilityTo be eligible to receive a subsidy or coupon under the program, a displaced worker who has been laid off or terminated shall submit to the Assistant Secretary a certification from an employer that the worker was employed in the manufacturing sector and was laid off or terminated due to the automation of the position of the worker.
				(2)Limitations
 (A)One per householdNot more than one request per household to receive a subsidy or coupon may be made under the program.
 (B)No combination of subsidy or couponA subsidy or coupon distributed under the program may not be combined with any other subsidy or coupon distributed under the program.
 (c)Reports requiredNot later than June 30 and December 31 of each year, the Inspector General of the Department of Commerce and the Comptroller General shall submit to the committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program established under subsection (a). Such report shall include any recommendations to address waste, fraud, and abuse.
 (d)RulemakingNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall promulgate regulations to implement this section, including methods to reduce waste, fraud, and abuse within the program.
 (e)Consumer awareness campaignNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall launch a consumer awareness campaign about the program established under this Act.
 (f)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
 (2)AutomationThe term automation means the introduction of machinery into any enterprise that is intended to, or has the effect of, replacing human labor.
 (3)Broadband Internet access serviceThe term broadband Internet access service has the meaning given that term in section 8.2 of title 47, Code of Federal Regulations. (4)Displaced workerThe term displaced worker means an individual who, due to automation, has been terminated or laid off from employment, or who has received a notice of termination or layoff from employment.
				(g)Authorization of appropriations
 (1)ProgramThere is authorized to be appropriated $5,000,000,000 for the program established under this Act, of which not more than 5 percent is authorized for administrative expenses.
 (2)Inspector GeneralThere is authorized to be appropriated $100,000,000 to the Inspector General of the Department of Commerce.
 (3)Consumer awareness campaignThere is authorized to be appropriated $50,000,000 for the consumer awareness campaign described under subsection (e).
				